
	

115 SRES 91 IS: Supporting the goals and ideals of National Professional Social Work Month in March 2017 and World Social Work Day on March 21, 2017. 
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 91
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2017
			Ms. Stabenow submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of  National Professional Social Work Month in March 2017 and World
			 Social Work Day on March 21, 2017. 
	
	
 Whereas the primary mission of the social work profession is to enhance the well-being and help meet the basic needs of all individuals, especially the most vulnerable individuals in society;
 Whereas social work pioneers have helped— (1)lead the struggle for social justice in the United States; and
 (2)pave the way for positive social change for millions of people of the United States each day;
 Whereas social workers work in all areas of United States society to improve happiness, health, and prosperity, including in government, schools, institutions of higher education, social service agencies, communities, the military, and mental health and health care facilities;
 Whereas social workers— (1)are key employees at the Federal, State, and local levels of government; and
 (2)work to expand policies and practices that promote equity and social justice for all individuals;
 Whereas, as of March 2017, there are almost 650,000 social workers in the United States, and social work is one of the fastest-growing careers in the United States;
 Whereas social workers help individuals, organizations, communities, and the larger society tackle and solve the issues that confront the individuals, communities, and larger society;
 Whereas each day social workers embody the themes of— (1)National Professional Social Work Month in March 2017, which is Social Workers Stand Up!; and(2)World Social Work Day on March 21, 2017, which is Promoting Community and Environmental Stability; Whereas social workers have pushed for decades to ensure equal rights for all individuals, including women, African Americans, Latinos, individuals who are disabled, individuals who are LGBTQ, and individuals of various ethnic, cultural, and religious groups;
 Whereas social workers have worked to reduce racial discord by advocating for— (1)legislation, including—
 (A)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
 (B)each reauthorization of the Voting Rights Act of 1965 (42 U.S.C. 1971 note; Public Law 89–110);
 (C)the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.);
 (D)the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.); and (E)the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119); and
 (2)policies relating to— (A)benefits under the Social Security Act (42 U.S.C. 301 et seq.);
 (B)unemployment insurance; and (C)workplace safety;
 Whereas social workers are the largest group of mental health care providers in the United States, and social workers work each day to help individuals overcome substance use disorders and mental illnesses, such as depression and anxiety;
 Whereas the Department of Veterans Affairs employs more than 12,000 professional social workers, and social workers help to bolster the security of the United States by providing support to active duty military personnel, veterans, and the families of active duty military personnel and veterans;
 Whereas thousands of child, family, and school social workers across the United States provide assistance to protect children and improve the social and psychological functioning of children and their families;
 Whereas social workers help children find loving homes and create new families through adoption; Whereas social workers in schools work with families and schools to foster future generations by ensuring that each student reaches the full academic and personal potential of the student;
 Whereas social workers work with older adults and the families of older adults— (1)to improve quality of life and the ability to live independently as long as possible; and
 (2)to have access to quality health care and mental health care; and
 Whereas social workers help the United States and other nations overcome earthquakes, floods, wars, and other disasters by helping survivors receive services, including food, shelter, health care, and mental health care to address stress and anxiety: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of—
 (A)National Professional Social Work Month in March 2017; and (B)World Social Work Day on March 21, 2017;
 (2)acknowledges the diligent efforts of each individual and group that promotes the importance of social work and observes National Professional Social Work Month and World Social Work Day;
 (3)encourages the people of the United States to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)recognizes with gratitude the contributions of the millions of caring individuals that have chosen to serve the community through social work.
